Exhibit 10.10

EXECUTION VERSION

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of July 28, 2014, among
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), AMEDISYS, INC. and AMEDISYS HOLDING, L.L.C.
(collectively, the “Borrower”) and each of the other Loan Parties (as defined
below) party hereto.

WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to that certain Credit Agreement
among the Borrower, the Lenders party thereto and the First Priority
Representative as Administrative Agent dated as of October 26, 2012 (as amended,
the “Existing First Priority Agreement”), pursuant to which such financial
institutions and other entities have agreed to make loans and extend other
financial accommodations to the Borrower; and

WHEREAS, the Borrower, the Second Priority Representative and certain financial
institutions and other entities are parties to that certain Second Lien Credit
Agreement among the Borrower, the Lenders party thereto and the Second Priority
Representative as Administrative Agent dated as of the date hereof (the
“Existing Second Priority Agreement”), pursuant to which such financial
institutions and other entities have agreed to make loans to the Borrower; and

WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and

WHEREAS, the Borrower and the other Loan Parties propose to grant to the Second
Priority Representative junior security interests in the Common Collateral as
security for payment and performance of the Second Priority Obligations; and

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. The following terms, as used herein, have the following
meanings:

“Additional First Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.

“Additional Second Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereof.



--------------------------------------------------------------------------------

“Buyout Proceeding” means (1) any case commenced by or against a Borrower or any
other Loan Party under the Bankruptcy Code or any other bankruptcy law, any
other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of a Borrower or any other Loan Party,
any receivership or assignment for the benefit of creditors relating to a
Borrower or any other Loan Party or any similar case or proceeding relative to a
Borrower or any other Loan Party or its creditors, as such, in each case whether
or not voluntary, provided in the case of any involuntary proceeding commenced
against a Borrower or any other Loan Party, such proceeding remains undismissed
for a period of 60 days, (2) any liquidation, dissolution, marshalling of assets
or liabilities or other winding up of or relating to a Borrower or any other
Loan Party, in each case whether or not voluntary and whether or not involving
bankruptcy or insolvency, other than such liquidations and dissolutions of Loan
Parties as may be permitted by the First Priority Agreement or (3) any other
proceeding of any type or nature in which substantially all claims of creditors
of any Borrower or any other Loan Party are determined and any payment or
distribution is or may be made on account of such claims.

“Cash Management Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any First Priority Secured Party (or any
of its affiliates) in respect of treasury management arrangements, depositary or
other cash management services.

“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.

“DIP Financing” has the meaning set forth in Section 5.2.

“Effective Yield” has the meaning set forth in the First Priority Agreement.

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, any demand for payment or acceleration thereof,
the exercise of any rights and remedies securing such obligations or the
commencement or prosecution of enforcement of any of the rights and remedies
with respect to the Common Collateral under, as applicable, the First Priority
Documents or the Second Priority Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or under the Bankruptcy Code.

“Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.

“Existing Second Priority Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.

“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement, (b) any Additional First Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Existing First Priority Agreement, any
Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a “Replacement First Priority Agreement”). Any reference to the First
Priority Agreement hereunder shall be deemed a reference to any First Priority
Agreement then extant.

 

2



--------------------------------------------------------------------------------

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

“First Priority Creditors” means the “Lenders” as defined in the First Priority
Agreement, or any Persons that are designated under the First Priority Agreement
as the “First Priority Creditors” for purposes of this Agreement.

“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.

“First Priority Guarantee” means any guarantee by any Loan Party of any or all
of the First Priority Obligations.

“First Priority Lien” means any Lien created by the First Priority Security
Documents.

“First Priority Obligations” means the “Obligations” as defined in the First
Priority Agreement, and shall also include to the extent not otherwise included
(a) all principal of and interest (including without limitation any
Post-Petition Interest) and premium (if any) on all loans made pursuant to the
First Priority Agreement, (b) all reimbursement obligations (if any) and
interest thereon (including without limitation any Post-Petition Interest) with
respect to any letter of credit or similar instruments issued pursuant to the
First Priority Agreement, (c) all Hedging Obligations, (d) all Cash Management
Obligations and (e) all guarantee obligations, fees, expenses and other amounts
payable from time to time pursuant to the First Priority Documents, in each case
whether or not allowed or allowable in an Insolvency Proceeding. To the extent
any payment with respect to any First Priority Obligation (whether by or on
behalf of any Loan Party, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
Second Priority Secured Party, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall, for the purposes of
this Agreement and the rights and obligations of the First Priority Secured
Parties and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the First Priority
Documents), (b) all commitments to extend credit under the First Priority
Documents have been terminated, (c) there are no outstanding letters of credit
or similar instruments issued under the First Priority Documents (other than
such as have been cash collateralized or defeased in accordance with the terms
of the First Priority Security Documents), and (d) the First Priority
Representative has delivered a written notice to the Second Priority
Representative stating that the events described in clauses (a), (b) and
(c) have occurred to the satisfaction of the First Priority Secured Parties.

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Agreement.

“First Priority Secured Parties” means the First Priority Representative, the
First Priority Creditors and any other holders of the First Priority
Obligations.

 

3



--------------------------------------------------------------------------------

“First Priority Security Documents” means the “Security Documents” as defined in
the First Priority Agreement, and any other documents that are designated under
the First Priority Agreement as “First Priority Security Documents” for purposes
of this Agreement.

“Hedging Obligations” means, with respect to any Loan Party, any obligations of
such Loan Party owed to any First Priority Creditor (or any of its affiliates)
in respect of any swap agreement or hedge agreement in respect of interest
rates, currency exchange rates or commodity prices.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, encumbrance, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Party” means the Borrower and each direct or indirect subsidiary of the
Borrower that is now or hereafter becomes a party to any First Priority Document
or Second Priority Document. All references in this Agreement to any Loan Party
shall include such Loan Party as a debtor-in-possession and any receiver or
trustee for such Loan Party in any Insolvency Proceeding.

“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.

“Second Priority Agreement” means the collective reference to (a) the Existing
Second Priority Agreement, (b) any Additional Second Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Existing Second Priority Agreement, any
Additional Second Priority Agreement or any other agreement or instrument
referred to in this clause (c). Any reference to the Second Priority Agreement
hereunder shall be deemed a reference to any Second Priority Agreement then
extant.

“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.

“Second Priority Creditors” means the “Lenders” as defined in the Second
Priority Agreement, or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Creditors” for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.

“Second Priority Guarantee” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations.

“Second Priority Lien” means any Lien created by the Second Priority Security
Documents.

“Second Priority Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all
indebtedness under the Second Priority Agreement, and (b) all guarantee
obligations, fees, expenses and other amounts payable from time to time pursuant
to the Second Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any Second Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any First Priority Secured
Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.

“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.

“Second Priority Secured Party” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.

“Second Priority Security Documents” means the “Security Documents” as defined
in the Second Priority Agreement and any documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.2 Amended Agreements. All references in this Agreement to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, supplemented, restated or
otherwise modified from time to time.

 

5



--------------------------------------------------------------------------------

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. (a) Any and all Liens now existing or hereafter
created or arising in favor of any Second Priority Secured Party securing the
Second Priority Obligations, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise are expressly junior in
priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Priority Secured Parties securing the
First Priority Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any Second Priority Secured Party
may now or hereafter be a party, and regardless of the time, order or method of
grant, attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code or any applicable law or any First Priority Document or Second Priority
Document or any other circumstance whatsoever and (iii) the fact that any such
Liens in favor of any First Priority Secured Party securing any of the First
Priority Obligations are (x) subordinated to any Lien securing any obligation of
any Loan Party other than the Second Priority Obligations or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed.

(b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other. Notwithstanding any
failure by any First Priority Secured Party or Second Priority Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured Parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.

2.2 Nature of First Priority Obligations. The Second Priority Representative on
behalf of itself and the other Second Priority Secured Parties acknowledges that
a portion of the First Priority Obligations represents debt that is revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the First Priority Obligations may be modified, extended or amended
from time to time, and that the aggregate amount of the First Priority
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof. The lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of either the First Priority Obligations or the
Second Priority Obligations, or any portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative on behalf of itself and the other Second Priority Secured Parties
agrees that UCC-1 financing statements, patent, trademark or copyright filings
or other filings or recordings filed or recorded by or on behalf of the Second
Priority Representative shall be in form satisfactory to the First Priority
Representative.

(b) The Second Priority Representative agrees on behalf of itself and the other
Second Priority Secured Parties that all mortgages, deeds of trust, deeds and
similar instruments (collectively, “mortgages”) now or thereafter filed against
real property in favor of or for the benefit of the Second Priority
Representative shall be in form satisfactory to the First Priority
Representative and shall contain the following notation: “The lien created by
this mortgage on the property described herein is junior and subordinate to the
lien on such property created by any mortgage, deed of trust or similar
instrument now or hereafter granted to JPMorgan Chase Bank, N.A., as
Administrative Agent, and its successors and assigns, in such property, in
accordance with the provisions of the Intercreditor Agreement dated as of
July 28, 2014 among JPMorgan Chase Bank, N.A., as Administrative Agent for the
First Priority Secured Parties referred to therein, Cortland Capital Market
Services LLC, as Administrative Agent for the Second Priority Secured Parties
referred to therein, and the Loan Parties referred to therein, as amended from
time to time.”

 

6



--------------------------------------------------------------------------------

(c) The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in the Uniform Commercial Code) over Common Collateral
pursuant to the First Priority Security Documents, such possession or control is
also for the benefit of the Second Priority Representative and the other Second
Priority Secured Parties solely to the extent required to perfect their security
interest in such Common Collateral. Nothing in the preceding sentence shall be
construed to impose any duty on the First Priority Representative (or any third
party acting on its behalf) with respect to such Common Collateral or provide
the Second Priority Representative or any other Second Priority Secured Party
with any rights with respect to such Common Collateral beyond those specified in
this Agreement and the Second Priority Security Documents, provided that
subsequent to the occurrence of the First Priority Obligations Payment Date, the
First Priority Representative shall (i) deliver to the Second Priority
Representative, at the Borrower’s sole cost and expense, the Common Collateral
in its possession or control together with any necessary endorsements to the
extent required by the Second Priority Documents or (ii) direct and deliver such
Common Collateral as a court of competent jurisdiction otherwise directs, and
provided, further, that the provisions of this Agreement are intended solely to
govern the respective Lien priorities as between the First Priority Secured
Parties and the Second Priority Secured Parties and shall not impose on the
First Priority Secured Parties any obligations in respect of the disposition of
any Common Collateral (or any proceeds thereof) that would conflict with prior
perfected Liens or any claims thereon in favor of any other Person that is not a
Secured Party.

2.4 No New Liens. So long as the First Priority Obligations Payment Date has not
occurred, the parties hereto agree that (a) there shall be no Lien, and no Loan
Party shall have any right to create any Lien, on any assets of any Loan Party
securing any Second Priority Obligation if these same assets are not subject to,
and do not become subject to, a Lien securing the First Priority Obligations and
(b) if any Second Priority Secured Party shall acquire or hold any Lien on any
assets of any Loan Party securing any Second Priority Obligation which assets
are not also subject to the first-priority Lien of the First Priority
Representative under the First Priority Documents, then the Second Priority
Representative, upon demand by the First Priority Representative, will without
the need for any further consent of any other Second Priority Secured Party,
notwithstanding anything to the contrary in any other Second Priority Document
either (i) release such Lien or (ii) assign it to the First Priority
Representative as security for the First Priority Obligations (in which case the
Second Priority Representative may retain a junior lien on such assets subject
to the terms hereof). To the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Priority Secured Parties, the Second Priority
Representative and the other Second Priority Secured Parties agree that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.4 shall be subject to
Section 4.1.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the First Priority Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action, without any
consultation with or consent of any Second Priority Secured Party, but subject
to the provisos set forth in Sections 3.2 and 5.1. Upon the occurrence and
during the continuance of a default or an event of default under the First
Priority Documents, the First Priority Representative and the other First
Priority Secured Parties may take and continue any Enforcement Action with
respect to the First Priority Obligations and the Common Collateral in such
order and manner as they may determine in their sole discretion.

 

7



--------------------------------------------------------------------------------

3.2 Standstill and Waivers. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to the provisos
set forth in this Section 3.2 and Section 5.1:

(a) they will not take or cause to be taken any Enforcement Action;

(b) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;

(c) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Common Collateral by any First
Priority Secured Party or any other Enforcement Action taken (or any forbearance
from taking any Enforcement Action) by or on behalf of any First Priority
Secured Party;

(d) they have no right to (i) direct either the First Priority Representative or
any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (d), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);

(e) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents; and

(f) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

provided that, notwithstanding the foregoing, any Second Priority Secured Party
may exercise its rights and remedies in respect of the Common Collateral under
the Second Priority Security Documents or applicable law after the passage of a
period of 180 days (the “Standstill Period”) from the date of delivery of a
notice in writing to the First Priority Representative of its intention to
exercise such rights and remedies, which notice may only be delivered following
the occurrence of and during the continuation of an “Event of Default” under and
as defined in the Second Priority Agreement; provided, further, however, that,
notwithstanding the foregoing, in no event shall any Second Priority Secured
Party exercise or continue to exercise any such rights or remedies if,
notwithstanding the expiration of the Standstill Period, (i) any First Priority
Secured Party shall have commenced and be diligently pursuing the exercise of
any of its rights and remedies with respect to any of the Common Collateral
(prompt notice of such exercise to be given to the Second Priority
Representative) or (ii) an Insolvency Proceeding in respect of any Loan Party
shall have been commenced; and provided, further, that in any Insolvency
Proceeding commenced by or against any Loan Party, the Second Priority
Representative and the Second Priority Secured Parties may take any action
expressly permitted by Section 5.

 

8



--------------------------------------------------------------------------------

3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor as a result of its enforcement of its rights as
an unsecured creditor, such judgment lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Priority Liens
and the First Priority Obligations) to the same extent as all other Liens
securing the Second Priority Obligations are subject to the terms of this
Agreement.

3.4 Cooperation. The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that each of them shall take such
actions as the First Priority Representative shall request in connection with
the exercise by the First Priority Secured Parties of their rights set forth
herein.

3.5 Purchase Right. Without prejudice to the enforcement of the First Priority
Secured Parties’ remedies, the First Priority Representative, on behalf of the
First Priority Secured Parties, agrees that following (i) the acceleration of
the First Priority Obligations in accordance with the terms of the First
Priority Documents or (ii) the commencement of a Buyout Proceeding (each, a
“Purchase Event”), within thirty (30) days of the Purchase Event, one or more of
the Second Priority Secured Parties may request, and the First Priority Secured
Parties shall offer the Second Priority Secured Parties the option, to purchase
all, but not less than all, of the aggregate amount of outstanding First
Priority Obligations outstanding at the time of purchase at par, without
warranty or representation or recourse (except for representations and
warranties required to be made by assigning lenders pursuant to the Assignment
and Assumption (as such term is defined in the First Priority Agreement));
provided that the following conditions are satisfied:

 

(a) each First Priority Secured Party shall receive payment of an amount equal
to the outstanding principal amount of its loans and participations in L/C
Disbursements and Swingline Loans (as each such term is defined in the First
Priority Agreement) (including, in the case of the Swingline Lender (as defined
in the First Priority Agreement), the outstanding principal amount of its
Swingline Loans), accrued interest thereon, accrued fees and all other amounts
payable to it under the First Priority Documents, together with all other First
Priority Obligations owed to it, including, without limitation, such First
Priority Obligations owed in respect of Specified Cash Management Agreements (as
defined in the First Priority Agreement), but excluding, at such First Priority
Secured Party’s option, First Priority Obligations owed in respect of Specified
Swap Agreements (as defined in the First Priority Agreement), which may remain
outstanding and secured in accordance with the terms of the First Priority
Documents;

 

(b) the Second Priority Secured Parties shall have appointed a successor agent
that shall, effective as of the purchase of the First Priority Obligations,
succeed to the rights, powers and duties of the First Priority Representative,
in its capacity as administrative agent under the First Priority Documents and
in its capacity as “First Priority Representative” hereunder, and the former
First Priority Representative’s rights, powers and duties as administrative
agent under First Priority Documents and as First Priority Representative
hereunder shall be terminated (other than such rights that continue to inure to
its benefit as expressly provided in the First Priority Documents), and the
First Priority Representative shall have no further obligations under the First
Priority Documents or hereunder, in each case, without any other or further act
or deed on the part of such former First Priority Representative or any other
Person; and

 

(c) the Issuing Lender (as such term is defined in the First Priority Agreement)
shall have received an amount of cash collateral equal to 105% of the L/C
Obligations (as such term is defined in the First Priority Agreement) of any
letters of credit outstanding under the First Priority Agreement at such time,
to be held as security for payment of the Borrowers’ obligations to reimburse
the Issuing Lender for amounts drawn on such letters of credit.

 

9



--------------------------------------------------------------------------------

If such right is exercised, the parties shall endeavor to close promptly
thereafter but in any event within ten (10) Business Days of the request. If one
or more of the Second Priority Secured Parties exercise such purchase right, it
shall be exercised pursuant to documentation mutually acceptable to each of the
First Priority Representative and the Second Priority Representative, subject to
any consent rights of the Borrowers under the First Priority Agreement or any
applicable First Priority Document. Such documentation shall include a release
in favor of the First Priority Secured Parties from the Second Priority Secured
Parties of any and all claims, demands, damages, actions, cross-actions, causes
of action, costs and expenses (including legal expenses), of any kind or nature
whatsoever, arising directly or indirectly out of the First Priority Documents,
or any other documents, instruments or any other transactions relating thereto,
except those based on any representations and warranties expressly set forth in
the Assignment and Assumption. If none of the Second Priority Secured Parties
timely exercise such right, the First Priority Secured Parties shall have no
further obligations pursuant to this Section 3.5 for such Purchase Event and may
take any further actions in their sole discretion in accordance with the First
Priority Documents and this Agreement.

3.6 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.7, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party.

3.7 Actions Upon Breach. (a) If any Second Priority Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the First Priority Secured Representative, may interpose as a defense
or dilatory plea the making of this Agreement, and any First Priority Secured
Party may intervene and interpose such defense or plea in its or their name or
in the name of such Loan Party.

(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives any defense that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral, whether or
not pursuant to an Insolvency Proceeding, shall be distributed as follows: first
to the First Priority Representative for application to the First Priority
Obligations in accordance with the terms of the First Priority Documents, until
the First Priority Obligations Payment Date has occurred and thereafter, to the
Second Priority Representative for application in accordance with the Second
Priority Documents. Until the occurrence of the First Priority Obligations
Payment Date, any Common Collateral, including without limitation any such
Common Collateral constituting proceeds, that may be received by any Second
Priority Secured Party in violation

 

10



--------------------------------------------------------------------------------

of this Agreement shall be segregated and held in trust and promptly paid over
to the First Priority Representative, for the benefit of the First Priority
Secured Parties, in the same form as received, with any necessary endorsements,
and each Second Priority Secured Party hereby authorizes the First Priority
Representative to make any such endorsements as agent for the Second Priority
Representative (which authorization, being coupled with an interest, is
irrevocable).

4.2 Releases of Second Priority Lien. (a) Upon any release, sale or disposition
of Common Collateral permitted pursuant to the terms of the First Priority
Documents that results in the release of the First Priority Lien on any Common
Collateral (excluding any sale or other disposition that is expressly prohibited
by the Second Priority Agreement as in effect on the date hereof unless such
sale or disposition is consummated in connection with an Enforcement Action or
consummated after the institution of any Insolvency Proceeding), the Second
Priority Lien on such Common Collateral (excluding any portion of the proceeds
of such Common Collateral remaining after the First Priority Obligations Payment
Date occurs) shall be automatically and unconditionally released with no further
consent or action of any Person.

(b) The Second Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request to evidence any release of the
Second Priority Lien described in paragraph (a). The Second Priority
Representative hereby appoints the First Priority Representative and any officer
or duly authorized person of the First Priority Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the name of the Second Priority Representative or in the First Priority
Representative’s own name, from time to time, in the First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

4.3 Inspection Rights and Insurance. (a) Any First Priority Secured Party and
its representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Common Collateral, and the First Priority Representative
may advertise and conduct public auctions or private sales of the Common
Collateral, in each case without notice to, the involvement of or interference
by any Second Priority Secured Party or liability to any Second Priority Secured
Party.

(b) Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Loan Party (except that the Second Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien status is identified in a manner satisfactory
to the First Priority Representative); (ii) to adjust or settle any insurance
policy or claim covering the Common Collateral in the event of any loss
thereunder and (iii) to approve any award granted in any condemnation or similar
proceeding affecting the Common Collateral.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the First Priority Obligations Payment Date has
occurred, the Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding, file any pleadings or
motions, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case that (a) violates, or is
prohibited by, this Section 5 (or, in the absence of an Insolvency Proceeding,
otherwise would violate or be prohibited by this Agreement), (b) asserts any

 

11



--------------------------------------------------------------------------------

right, benefit or privilege that arises in favor of the Second Priority
Representative or Second Priority Secured Parties, in whole or in part, as a
result of their interest in the Common Collateral or in the Second Priority Lien
(unless the assertion of such right is expressly permitted by this Agreement) or
(c) challenges the validity, priority, enforceability or voidability of any
Liens or claims held by the First Priority Representative or any other First
Priority Secured Party, or the extent to which the First Priority Obligations
constitute secured claims under Section 506(a) of the Bankruptcy Code or
otherwise; provided that the Second Priority Representative may file a proof of
claim in an Insolvency Proceeding, subject to the limitations contained in this
Agreement and only if consistent with the terms and the limitations on the
Second Priority Representative imposed hereby.

5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Priority Representative or the other First Priority
Secured Parties desire to consent (or not object) to the use of cash collateral
under the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “DIP Financing”), then
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties, that each Second Priority Secured Party
(a) will be deemed to have consented to, will raise no objection to, nor support
any other Person objecting to, the use of such cash collateral or to such DIP
Financing, (b) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such DIP Financing
except as set forth in paragraph 5.4 below and (c) will subordinate (and will be
deemed hereunder to have subordinated) the Second Priority Liens (i) to such DIP
Financing on the same terms as the First Priority Liens are subordinated thereto
(and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the First Priority
Secured Parties and (iii) to any “carve-out” agreed to by the First Priority
Representative or the other First Priority Secured Parties, and (d) agrees that
notice received two calendar days prior to the entry of an order approving such
usage of cash collateral or approving such financing shall be adequate notice.

5.3 Relief From the Automatic Stay. The Second Priority Representative agrees,
on behalf of itself and the other Second Priority Secured Parties, that none of
them will seek relief from the automatic stay or from any other stay in any
Insolvency Proceeding or take any action in derogation thereof, in each case in
respect of any Common Collateral, without the prior written consent of the First
Priority Representative.

5.4 Adequate Protection. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting, (a) any
request by the First Priority Representative or the other First Priority Secured
Parties for adequate protection or any adequate protection provided to the First
Priority Representative or the other First Priority Secured Parties or (b) any
objection by the First Priority Representative or any other First Priority
Secured Parties to any motion, relief, action or proceeding based on a claim of
a lack of adequate protection or (c) the payment of interest, fees, expenses or
other amounts to the First Priority Representative or any other First Priority
Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise. Notwithstanding anything contained in this Section and in
Section 5.2(b) (but subject to all other provisions of this Agreement,
including, without limitation, Sections 5.2(a) and 5.3), in any Insolvency
Proceeding, (i) if the First Priority Secured Parties (or any subset thereof)
are granted adequate protection consisting of additional collateral (with
replacement liens on such additional collateral) and superpriority claims in
connection with any DIP Financing or use of cash collateral, and the First
Priority Secured Parties do not object to the adequate protection being provided
to them, then in connection with any such DIP Financing or use of cash
collateral the Second Priority Representative, on behalf of itself and any of
the Second Priority Secured Parties, may seek or accept adequate protection
consisting solely of (x) a replacement Lien on the same additional collateral,
subordinated to the Liens securing the First Priority Obligations and such DIP
Financing on the same basis as the other Liens securing the Second Priority
Obligations are so subordinated to the First Priority Obligations under this
Agreement, (y) superpriority claims junior in all respects to the superpriority

 

12



--------------------------------------------------------------------------------

claims granted to the First Priority Secured Parties and (z) subject to the
right of the First Priority Secured Parties to object thereto, the payment of
post-petition interest at the pre-default rate (provided, in the case of this
clause (z), that the First Priority Secured Parties have been granted adequate
protection in the form of post-petition interest at a rate no lower than the
pre-default rate), provided, however, that the Second Priority Representative
shall have irrevocably agreed, pursuant to Section 1129(a)(9) of the Bankruptcy
Code, on behalf of itself and the Second Priority Secured Parties, in any
stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims and
(ii) in the event the Second Priority Representative, on behalf of itself and
the Second Priority Secured Parties, seeks or accepts adequate protection in
accordance with clause (i) above and such adequate protection is granted in the
form of additional collateral, then the Second Priority Representative, on
behalf of itself or any of the Second Priority Secured Parties, agrees that the
First Priority Representative shall also be granted a senior Lien on such
additional collateral as security for the First Priority Obligations and any
such DIP Financing and that any Lien on such additional collateral securing the
Second Priority Obligations shall be subordinated to the Liens on such
collateral securing the First Priority Obligations and any such DIP Financing
(and all Obligations relating thereto) and any other Liens granted to the First
Priority Secured Parties as adequate protection, with such subordination to be
on the same terms that the other Liens securing the Second Priority Obligations
are subordinated to such First Priority Obligations under this Agreement. The
Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that except as expressly set forth in this
Section none of them shall seek or accept adequate protection.

5.5 Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Priority Obligations shall be reinstated to the extent
of such Recovery and deemed to be outstanding as if such payment had not
occurred and the First Priority Obligations Payment Date shall be deemed not to
have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

5.6 Asset Dispositions in an Insolvency Proceeding. In an Insolvency Proceeding,
neither the Second Priority Representative nor any other Second Priority Secured
Party shall oppose any sale or disposition of any assets of any Loan Party that
is supported by the First Priority Secured Parties, and the Second Priority
Representative and each other Second Priority Secured Party will be deemed to
have consented under Section 363 of the Bankruptcy Code (and otherwise) to any
sale supported by the First Priority Secured Parties and to have released their
Liens on such assets.

5.7 Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (a) the grants of Liens pursuant to the First
Priority Security Documents and the Second Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First
Priority Obligations and the Second Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the

 

13



--------------------------------------------------------------------------------

Common Collateral constitute only one secured claim (rather than separate
classes of senior and junior secured claims), then the Second Priority Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of senior and junior secured claims against the Loan
Parties in respect of the Common Collateral, with the effect being that, to the
extent that the aggregate value of the Common Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Secured Parties), the
First Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the Second Priority
Secured Parties. The Second Priority Secured Parties hereby acknowledge and
agree to turn over to the First Priority Secured Parties amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of the preceding sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Priority Secured Parties.

5.8 No Waivers of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
not expressly permitted hereunder, including the seeking by any Second Priority
Secured Party of adequate protection (except as provided in Section 5.4).

5.9 Plans of Reorganization. No Second Priority Secured Party shall support or
vote in favor of any plan or reorganization (and each shall be deemed to have
voted to reject any plan of reorganization) unless such Plan (a) pays off, in
cash in full, all First Priority Obligations or (b) is accepted by the class of
holders of First Priority Obligations voting thereon and is supported by the
First Priority Representative.

5.10 Other Matters. To the extent that the Second Priority Representative or any
Second Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
the Second Priority Representative agrees, on behalf of itself and the other
Second Priority Secured Parties not to assert any of such rights without the
prior written consent of the First Priority Representative, provided that if
requested by the First Priority Representative, the Second Priority
Representative shall timely exercise such rights in the manner requested by the
First Priority Representative, including any rights to payments in respect of
such rights.

5.11 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under Section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

SECTION 6. Amendments; Security Documents.

(a) The Second Priority Representative, on behalf of itself and the Second
Priority Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Second Priority
Agreement or the Second Priority Security Documents inconsistent with or in
violation of this Agreement or that has the effect of: (a) increasing the
principal amount of the Second Priority Obligations to an amount greater than
$100,000,000 above the total principal amount of the Second Priority Obligations
on the date of this Agreement, (b) increasing the Effective Yield of the Second
Priority Obligations to an amount greater than 3.00% per annum above the
Effective Yield of the Second Priority Obligations that is in effect on the date
of this Agreement, excluding the imposition of a default rate of up to 2.00% per
annum, (c) amending the amortization provisions thereof (if any), (d) shortening
the cure periods or times for performance contained therein, (e) shortening the
maturity date of the Second Priority Obligations or the scheduled payment date
for any payment thereunder or time for performance of any material obligation or
condition, (f) adding events of default, (g) adding any Loan Party other than
the Borrower as a borrower under the Second Priority Obligations unless such
Loan Party also becomes a borrower under the First Priority Obligations or
(h) causing the covenants or events

 

14



--------------------------------------------------------------------------------

of default set forth in the Second Priority Documents (where analogous covenants
and events of default exist) to be more restrictive on the Loan Parties unless
the analogous covenants or events of default under the First Priority Documents
are modified to be more restrictive in a proportionate manner so that the
“cushion” between the applicable covenants and events of default in the Second
Priority Documents and the First Priority Documents remains the same.

(b) In the event the First Priority Representative enters into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document without the
consent of or action by any Second Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof); provided
that (other than with respect to amendments, modifications or waivers that
secure additional extensions of credit and add additional secured creditors and
do not violate the express provisions of the Second Priority Agreements), (a) no
such amendment, waiver or consent shall have the effect of removing assets
subject to the Lien of any Second Priority Security Document, except to the
extent that a release of such Lien is permitted by Section 4.2 and provided
there is a corresponding release of the Lien securing the First Priority
Obligations, (b) any such amendment, waiver or consent that materially and
adversely affects the rights of the Second Priority Secured Parties and does not
affect the First Priority Secured Parties in a like or similar manner shall not
apply to the Second Priority Security Documents without the consent of the
Second Priority Representative and (c) notice of such amendment, waiver or
consent shall be given to the Second Priority Representative no later than 30
days after its effectiveness, provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The First Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Second Priority
Representative, on behalf of it itself and the Second Priority Secured Parties,
expressly waives all notice of the acceptance of and reliance on this Agreement
by the First Priority Secured Parties. The Second Priority Documents are deemed
to have been executed and delivered and all extensions of credit thereunder are
deemed to have been made or incurred, in reliance upon this Agreement. The First
Priority Representative expressly waives all notices of the acceptance of and
reliance by the Second Priority Representative and the Second Priority Secured
Parties.

7.2 No Warranties or Liability. The Second Priority Representative and the First
Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any other First Priority
Document or any Second Priority Document. Except as otherwise provided in this
Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Priority Documents or the
Second Priority Documents.

 

15



--------------------------------------------------------------------------------

SECTION 8. Obligations Unconditional.

8.1 First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document;

(c) prior to the First Priority Obligations Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First
Priority Obligations or any guarantee or guaranty thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any of the Second Priority Representative, or any Loan Party,
to the extent applicable, in respect of this Agreement.

8.2 Second Priority Obligations Unconditional. All rights and interests of the
Second Priority Secured Parties hereunder, and all agreements and obligations of
the First Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Second Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Priority
Obligations or any First Priority Secured Party in respect of this Agreement.

SECTION 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.

 

16



--------------------------------------------------------------------------------

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative, and, in the case of amendments or modifications of Sections 3.5,
3.6, 3.7, 9.5 or 9.6 that directly affect the rights or duties of any Loan
Party, such Loan Party.

(b) It is understood that the First Priority Representative and the Second
Priority Representative, without the consent of any other First Priority Secured
Party or Second Priority Secured Party, may in their discretion determine that a
supplemental agreement (which make take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become First Priority Obligations or Second Priority Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes First Priority Obligations or Second Priority
Obligations, provided, that such Additional Debt is permitted to be incurred by
the First Priority Agreement and Second Priority Agreement then extant, and is
permitted by said Agreements to be subject to the provisions of this Agreement
as First Priority Obligations or Second Priority Obligations, as applicable.

9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Each of the Second Priority Representative and the First Priority
Representative hereby assume responsibility for keeping itself informed of the
financial condition of the Borrower and each of the other Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the First Priority
Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

9.6 Submission to Jurisdiction. (a) Each First Priority Secured Party, each
Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the any First Priority
Secured Party or Second Priority Secured Party may otherwise have to bring any
action or proceeding against any Loan Party or its properties in the courts of
any jurisdiction.

 

17



--------------------------------------------------------------------------------

(b) Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and Second Priority Secured Parties and their respective successors and
assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.

9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as First Priority Representative for and on behalf of
the First Priority Secured Parties By:  

/s/ John Kushnerick

Name: John Kushnerick Title: Vice President Address for Notices: JPMorgan Chase
Bank, N.A. 10 South Dearborn, Floor 7 IL-0010 Chicago, Illinois 60603 Attention:
Muoy Lim Telephone: (312) 732-2024 Telecopy: (888) 303-9732 with a copy to:
JPMorgan Chase Bank, N.A. 712 Main Street, Floor 8 North Houston, Texas 77002
Attention: John Kushnerick Telephone: (713) 216-6031 Telecopy: (713) 216-6710
Andrews Kurth LLP 600 Travis Street, Suite 4200 Houston, Texas 77002 Attention:
Martha Smith DeBusk Telephone: (713) 220-4372 Telecopy: (713) 238-7202

[Signature Page to Intercreditor Agreement]

 

19



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET SERVICES LLC, as Second Priority Representative for and
on behalf of the Second Priority Secured Parties By:  

/s/ Emily Ergang Papas

Name: Emily Ergang Papas Title: Associate Counsel Address for Notices: Cortland
Capital Market Services LLC 225 West Washington Street, Suite 2100 Chicago,
Illinois 60606 Attention: Aslam Azeem and Legal Department Telecopy No.: (312)
371-0751

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

AMEDISYS, INC. By:  

/s/ Ronald A. LaBorde

Name: Ronald A. LaBorde Title: President and Interim Chief Executive Officer
AMEDISYS HOLDING, L.L.C. By:  

/s/ Ronald A. LaBorde

Name: Ronald A. LaBorde Title: President Address for Notices: Amedisys, Inc.
Amedisys Holding, L.L.C. 5959 South Sherwood Forest Blvd. Baton Rouge, Louisiana
70816 Attention: Chief Financial Officer Telephone: (225) 292-2031 Telecopy:
(225) 292-8163 with a copy to: Kantrow Spaht Weaver & Blitzer (APLC) P. O. Box
2997 Baton Rouge, Louisiana 70821-2997 Attention: Diane L. Crochet Telephone:
(225) 383-4703 Telecopy: (225) 343-0630

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ADVENTA HOSPICE SERVICES OF FLORIDA, INC., AMEDISYS HOME HEALTH, INC. OF
ALABAMA, AMEDISYS HOME HEALTH, INC. OF SOUTH CAROLINA, AMEDISYS HOME HEALTH,
INC. OF VIRGINIA, HMR ACQUISITION, INC., ACCUMED GENPAR, L.L.C., ACCUMED
HOLDING, L.L.C., ACCUMED HOME HEALTH OF GEORGIA, L.L.C., ACCUMED HOME HEALTH OF
NORTH TEXAS, L.L.C.; ADVENTA HOSPICE, L.L.C., ALBERT GALLATIN HOME CARE AND
HOSPICE SERVICES, LLC, AMEDISYS AIR, L.L.C., AMEDISYS ALABAMA, L.L.C., AMEDISYS
ALASKA, LLC, AMEDISYS ARIZONA, L.L.C., AMEDISYS ARKANSAS, LLC, AMEDISYS BA, LLC,
AMEDISYS CALIFORNIA, L.L.C., AMEDISYS COLORADO, L.L.C., AMEDISYS CONNECTICUT,
L.L.C., AMEDISYS DELAWARE, L.L.C., AMEDISYS FLORIDA, L.L.C., AMEDISYS GEORGIA,
L.L.C., AMEDISYS HOSPICE, L.L.C., AMEDISYS IDAHO, L.L.C., AMEDISYS ILLINOIS,
L.L.C., AMEDISYS INDIANA, L.L.C., AMEDISYS IOWA, L.L.C., AMEDISYS KANSAS,
L.L.C., AMEDISYS LA ACQUISITIONS, L.L.C., AMEDISYS LOUISIANA, L.L.C., AMEDISYS
MAINE, P.L.L.C., AMEDISYS MARYLAND, L.L.C., AMEDISYS MASSACHUSETTS, L.L.C.,
AMEDISYS MICHIGAN, L.L.C., AMEDISYS MINNESOTA, L.L.C., AMEDISYS MISSISSIPPI,
L.L.C., AMEDISYS MISSOURI, L.L.C., AMEDISYS NEBRASKA, L.L.C., AMEDISYS NEVADA,
L.L.C., AMEDISYS NEW HAMPSHIRE, L.L.C., AMEDISYS NEW JERSEY, L.L.C., AMEDISYS
NEW MEXICO, L.L.C., AMEDISYS NORTH CAROLINA, L.L.C., AMEDISYS NORTH DAKOTA,
L.L.C., AMEDISYS NORTHWEST, L.L.C., AMEDISYS OHIO, L.L.C., AMEDISYS OKLAHOMA,
L.L.C., AMEDISYS OREGON, L.L.C.,

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

AMEDISYS PENNSYLVANIA, L.L.C., AMEDISYS PROPERTY, L.L.C., AMEDISYS PUERTO RICO,
L.L.C., AMEDISYS QUALITY OKLAHOMA, L.L.C., AMEDISYS RHODE ISLAND, L.L.C.,
AMEDISYS SC, L.L.C., AMEDISYS SOUTH DAKOTA, L.L.C., AMEDISYS SOUTH FLORIDA,
L.L.C., AMEDISYS SPECIALIZED MEDICAL SERVICES, L.L.C., AMEDISYS SP-IN, L.L.C.,
AMEDISYS SP-KY, L.L.C., AMEDISYS SP-OH, L.L.C., AMEDISYS SP-TN, L.L.C., AMEDISYS
TENNESSEE, L.L.C., AMEDISYS TEXAS, L.L.C., AMEDISYS TLC, ACQUISITION, L.L.C.,
AMEDISYS UTAH, L.L.C., AMEDISYS VENTURES, L.L.C., AMEDISYS VIRGINIA, L.L.C.,
AMEDISYS WASHINGTON, L.L.C., AMEDISYS WESTERN, L.L.C., AMEDISYS WEST VIRGINIA,
L.L.C., AMEDISYS WISCONSIN, L.L.C., ANMC VENTURES, L.L.C., AVENIR VENTURES,
L.L.C., BEACON HOSPICE, L.L.C., BROOKSIDE HOME HEALTH, LLC, COMPREHENSIVE HOME
HEALTHCARE SERVICES, L.L.C., EMERALD CARE, L.L.C., FAMILY HOME HEALTH CARE,
L.L.C., HHC, L.L.C., HOME HEALTH OF ALEXANDRIA, L.L.C., HORIZONS HOSPICE CARE,
L.L.C., HOUSECALL, L.L.C., HOUSECALL HOME HEALTH, L.L.C., HOUSECALL MEDICAL
RESOURCES, L.L.C., HOUSECALL MEDICAL SERVICES, L.L.C., HOUSECALL SUPPORTIVE
SERVICES, L.L.C., MC VENTURES, LLC, M.M. ACCUMED VENTURES, L.L.C., TENDER LOVING
CARE HEALTH CARE SERVICES INTERNATIONAL, LLC, TENDER LOVING CARE HEALTH CARE
SERVICES MIDWEST, LLC, TENDER LOVING CARE HEALTH CARE SERVICES OF BROWARD, LLC,
TENDER LOVING CARE HEALTH CARE SERVICES OF DADE, LLC, TENDER LOVING CARE HEALTH
CARE SERVICES OF ERIE NIAGARA, LLC,

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

TENDER LOVING CARE HEALTH CARE SERVICES OF GEORGIA, LLC, TENDER LOVING CARE
HEALTH CARE SERVICES OF LONG ISLAND, LLC, TENDER LOVING CARE HEALTH CARE
SERVICES OF MICHIGAN, LLC, TENDER LOVING CARE HEALTH CARE SERVICES OF NASSAU
SUFFOLK, LLC, TENDER LOVING CARE HEALTH CARE SERVICES OF NEW ENGLAND, LLC,
TENDER LOVING CARE HEALTH CARE SERVICES OF WEST VIRGINIA, LLC, TENDER LOVING
CARE HEALTH CARE SERVICES SOUTHEAST, LLC, TENDER LOVING CARE HEALTH CARE
SERVICES WESTERN, LLC, TLC HOLDINGS I, L.L.C., TLC HEALTH CARE SERVICES, L.L.C.,
ACCUMED HEALTH SERVICES, L.L.C., NINE PALMS 1, L.L.C., NINE PALMS 2, LLP, By: MC
VENTURES, LLC, its general partner         By:  

/s/ Ronald A. LaBorde

        Name:   Ronald A. LaBorde         Title:   President Address for
Notices: Amedisys, Inc. Amedisys Holding, L.L.C. 5959 South Sherwood Forest
Blvd. Baton Rouge, Louisiana 70816 Attention: Chief Financial Officer Telephone:
(225) 292-2031 Telecopy: (225) 292-8163 with a copy to: Kantrow Spaht Weaver &
Blitzer (APLC) P. O. Box 2997 Baton Rouge, Louisiana 70821-2997 Attention: Diane
L. Crochet Telephone: (225) 383-4703 Telecopy: (225) 343-0630

 

[Signature Page to Intercreditor Agreement]